DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Aikin on 1/28/22.

The application has been amended as follows: 
               1) Amend Claims 3 and 4, because both claims 3 and 4 depend on cancel claim 2.

Claim 3. (Currently amended) The local active matrix display panel of claim [[2]]  1, wherein each pixel driver chip of the array of pixel driver chips includes a digital data storage module.

Claim 4. (Currently amended) The local active matrix display panel of claim [[2]]  1, wherein each pixel driver chip is electrically connected to a corresponding matrix of LEDs of the array of LEDs.






Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amendments and arguments, see pages 1-2 of the remarks filed 11/30/21, overcome the prior art of record. The prior art does not teach each and every limitation of the invention as currently claimed.
                 Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
             However, none of the prior art cited alone or in combination provides the motivation to teach 
a method of operating a local active matrix display panel comprising: receiving global data signal at a pixel driver chip, the pixel driver chip one of an array of pixel driver chips interspersed within a display area of the display panel; programming a first subpixel memory cell with a first local emission data from the pixel driver chip, the first subpixel memory cell located within a first local subpixel circuit outside the pixel driver chip; and emitting light from a first LED within the first local subpixel circuit;
wherein the first local subpixel circuit is located within a thin film transistor (TFT) layer including an array of local pixel circuit matrices, each local pixel circuit matrix coupled to a corresponding pixel driver chip of the array of pixel driver chips; wherein the first LED is located within an array of LEDs coupled to the TFT layer; wherein each local pixel circuit matrix includes a sample-and-hold capability and a driving transistor per subpixel in the local pixel circuit matrix, and each driving transistor is coupled to an LED of the array of LEDs as claimed in Claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622